2021 IL App (2d) 200603
                                   No. 2-20-0603
                          Opinion filed December 27, 2021
______________________________________________________________________________

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 20-CF-392
                                       )
GARY K. MAYFIELD,                      ) Honorable
                                       ) Mark L. Levitt,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court, with opinion.
       Justices Hutchinson and Jorgensen concurred in the judgment and opinion.

                                           OPINION

¶1     Following a bench trial in the circuit court of Lake County, defendant, Gary K. Mayfield,

was convicted of domestic battery and was sentenced to a 42-month prison term. While

defendant’s case was pending, the Illinois Supreme Court entered emergency orders in response

to the COVID-19 pandemic, regarding section 103-5(a) of the Code of Criminal Procedure of

1963, commonly known as the Speedy Trial Act (Act) (725 ILCS 5/103-5(a) (West 2020)).

Defendant argues on appeal that, even taking those orders into account, his trial was not timely,

and we should reverse his conviction. Defendant alternatively argues that our supreme court

exceeded its authority by suspending operation of the Act. We disagree and affirm the judgment

of the circuit court of Lake County.
2021 IL App (2d) 200603


¶2                                     I. BACKGROUND

¶3     In late December 2019, a novel coronavirus sickened dozens in Wuhan, China. Derrick

Bryson Taylor, A Timeline of the Coronavirus Pandemic, N.Y. Times, Mar. 17, 2021, https://www.

nytimes.com/article/coronavirus-timeline.html [https://perma.cc/6AVJ-L43Z]. The first known

death was reported on January 11, 2020. Id. In February 2020, the disease caused by the

coronavirus was given the name “Covid-19.” Id. The disease spread rapidly beyond China, and by

March 2020, the United States had the highest number of confirmed cases—over 80,000—

globally. Id. On March 9, 2020, Illinois Governor J.B. Pritzker declared every county in Illinois a

disaster area. On March 20, 2020, to slow the spread of COVID-19, Governor Pritzker issued an

executive order (Exec. Order No. 2020-10, 44 Ill. Reg. 5857 (Mar. 20, 2020),

https://www.illinois.gov/government/executive-orders/executive-order.executive-order-number-

10.2020.html [https://perma.cc/P7CK-UBVT]) requiring all Illinois residents to stay at home

except to perform certain essential activities. Governor Pritzker also ordered all nonessential

businesses to cease operations. Id. The stay-at-home order ultimately expired on May 29, 2020.

See Documenting Illinois’ Path to Recovery from the Coronavirus (COVID-19) Pandemic, 2020-

2021, Ballotpedia, https://ballotpedia.org/Documenting_Illinois%27_path_to_recovery_from_

the_coronavirus_(COVID-19)_pandemic,_2020-2021             (last   visited    Dec.    15,     2021)

[https://perma.cc/5ZM2-RNDB]. As of December 1, 2021, there have been over 48 million cases

and over 780,000 deaths in the United States. COVID Data Tracker, Ctrs. for Disease Control &

Prevention, https://covid.cdc.gov/covid-data-tracker/#cases_totalcases (last visited Dec. 2, 2021)

[https://perma.cc/7JSP-LBE5].

¶4     Defendant was arrested early during the COVID-19 pandemic, on February 16, 2020. The

court initially scheduled his trial for April 27, 2020. On March 16, 2020, the circuit court of Lake


                                               -2-
2021 IL App (2d) 200603


County entered Administrative Order 20-11 in response to the pandemic. 19th Judicial Cir. Ct.

Adm. Order 20-11 (Mar. 16, 2020). The order continued all matters for 28 days. However,

“[s]peedy trial term cases” were exempt from the continuances. Id. The order provided that those

cases would continue to be heard in a specified courtroom. On March 17, 2020, the Illinois

Supreme Court entered an order in response to the pandemic. Ill. S. Ct., M.R. 30370 (eff. Mar. 17,

2020). The order directed courts to implement “temporary procedures to minimize the impact of

COVID-19 on the court system, while continuing to provide access to justice.” Id. The order

provided that “[e]ssential court matters and proceedings shall continue to be heard by the Illinois

courts.” Id.

¶5      On March 20, 2020, the supreme court issued another order, which authorized the chief

judges of each circuit to continue trials for the next 60 days and until further order of the court. Ill.

S. Ct., M.R. 30370 (eff. Mar. 20, 2020). The order provided that “[i]n the case of criminal

proceedings, any delay resulting from this emergency continuance order shall not be attributable

to either the State or the defendant for purposes of section 103-5 of the Code of Criminal Procedure

of 1963 [citation].” Id. On April 3, 2020, the supreme court amended the March 20, 2020, order to

read:

                “The Chief Judges of each circuit may continue trials until further order of this

        Court. In the case of criminal proceedings, any delay resulting from this emergency

        continuance order shall not be attributable to either the State or the defendant for purposes

        of section 103-5 of the Code of Criminal Procedure of 1963 [citation]. In the case of

        juvenile delinquency proceedings, any delay resulting from this emergency continuance

        order shall not be attributable to either the State or the juvenile for purposes of section 5-

        601 of the Illinois Juvenile Court Act [citation].” Ill. S. Ct., M.R. 30370 (eff. Apr. 3, 2020).


                                                  -3-
2021 IL App (2d) 200603


¶6     On April 6, 2020, the circuit court of Lake County issued Administrative Order 20-23,

which continued all matters scheduled before May 18, 2020. 19th Judicial Cir. Ct. Adm. Order 20-

23 (Apr. 6, 2020). “Speedy trial term cases” were exempted from the continuances; those cases

would continue to be heard in a specified courtroom. Id.

¶7     On April 7, 2020, the supreme court issued another amended order, which provided as

follows:

                “The Chief Judges of each circuit may continue trials until further order of this

       Court. The continuances occasioned by this Order serve the ends of justice and outweigh

       the best interests of the public and defendants in a speedy trial. Therefore, such

       continuances shall be excluded from speedy trial computations contained in section 103-5

       of the Code of Criminal Procedure of 1963 [citation] and section 5-601 of the Illinois

       Juvenile Court Act [citation]. Statutory time restrictions in section 103-5 of the Code of

       Criminal Procedure of 1963 and section 5-601 of the Juvenile Court Act shall be tolled

       until further order of this Court.” (Emphasis added.) Ill. S. Ct., M.R. 30370 (eff. Apr. 7,

       2020).

¶8     On April 27, 2020, the trial court continued defendant’s trial.

¶9     On May 20, 2020, the supreme court amended its April 7, 2020, order by adding the

following language:

       “This provision also applies when a trial is delayed when the court determines proper

       distancing and facilities limitations prevent the trial from proceeding safely. The judge in

       the case must find that such limitations necessitated the delay and shall make a record

       thereof.” Ill. S. Ct., M.R. 30370 (eff. May 20, 2020).




                                               -4-
2021 IL App (2d) 200603


¶ 10   On May 22, 2020, the circuit court of Lake County issued Administrative Order 20-31

which incorporated the language of the supreme court’s orders and continued all trials in the

criminal division. 19th Judicial Cir. Ct. Adm. Order 20-31 (May 22, 2020).

¶ 11   As of May 26, 2020, the case was on the June 1, 2020, trial call, and defendant indicated

that he objected to any continuances of that date. On June 1, 2020, defendant demanded trial. The

trial court rejected the demand and entered a further continuance. On July 27, 2020, the trial court

indicated that it would set the case for trial on August 3, 2020. The State requested a later trial

date, but defendant objected. The trial court continued the case to August 13, 2020. On August 11,

2020, defendant filed a motion to dismiss for failure to bring him to trial within the 120-day

speedy-trial term. Defendant argued that the speedy-trial term ran from February 16, 2020, until

June 1, 2020, which was the date of the first continuance entered by the trial court pursuant to the

administrative order entered by the circuit court of Lake County on May 22, 2020, which

implemented the supreme court’s order tolling the running of the speedy-trial term. Defendant

maintained that the speedy-trial term resumed running on July 27, 2020. Defendant alternatively

argued that the supreme court acted outside its authority in suspending the speedy-trial term.

¶ 12   On August 31, 2020, the trial court denied the motion to dismiss. The court ruled that,

going forward, the time until trial would be attributable to the State. The matter proceeded to a

bench trial on September 9, 2020. Defendant was found guilty. In his posttrial motion, he again

argued that he was not timely brought to trial. The trial court denied the motion, and this appeal

followed.

¶ 13                                      II. ANALYSIS

¶ 14   The Act (725 ILCS 5/103-5(a) (West 2020)) provides, in pertinent part:




                                               -5-
2021 IL App (2d) 200603


               “(a) Every person in custody in this State for an alleged offense shall be tried by

       the court having jurisdiction within 120 days from the date he or she was taken into custody

       unless delay is occasioned by the defendant ***. Delay shall be considered to be agreed to

       by the defendant unless he or she objects to the delay by making a written demand for trial

       or an oral demand for trial on the record.”

¶ 15   Defendant first argues that, even if the speedy-trial term is calculated per the applicable

administrative orders of the Illinois Supreme Court and the circuit court of Lake County, he was

not tried within the requisite period. According to defendant, the speedy-trial term initially ran for

106 days from February 16, 2020, until June 1, 2020. The latter date was the date of the first

continuance entered after the circuit court of Lake County entered its May 22, 2020, administrative

order implementing the supreme court’s order tolling the running of the speedy-trial term.

Defendant argues that the speedy-trial term resumed on August 3, 2020, which, according to

defendant, was “the first date the [trial] court determined a trial could safely be conducted.”

According to defendant, the speedy-trial term tolled again eight days later, on August 11, 2020,

when he moved to dismiss. The speedy-trial term resumed once more when the motion was denied

on August 31, 2020, and continued to run until defendant’s trial commenced on September 9, 2020,

for a total of 123 days. Thus, according to defendant, he was brought to trial three days too late.

¶ 16   We disagree with defendant’s computation. As seen, the supreme court’s April 7, 2020,

order provided, in pertinent part, “The Chief Judges of each circuit may continue trials until further

order of this Court. *** [S]uch continuances shall be excluded from speedy trial computations

contained in section 103-5 of the Code of Criminal Procedure of 1963 ***.” Ill. S. Ct., M.R. 30370

(eff. Apr. 7, 2020). On May 22, 2020, the chief judge of the circuit court of Lake County entered

an order continuing all trials in the criminal division. 19th Judicial Cir. Ct. Adm. Order 20-31 (May


                                                -6-
2021 IL App (2d) 200603


22, 2020). Under the authority of the supreme court order, that general continuance tolled the

speedy-trial term. Nothing in the language of the supreme court order required any action by the

trial court to toll the speedy-trial term. Accordingly, even if defendant’s computation is otherwise

correct (a point we express no view on), the speedy-trial term was first tolled eight days earlier

than defendant claims and thus defendant’s trial started within the 120-day speedy-trial term.

¶ 17   Defendant alternatively argues that our supreme court overstepped its authority by

suspending the operation of the Act. Initially, we disagree with defendant’s assertion that the

supreme court suspended the operation of the Act. The supreme court’s orders allowed for the

tolling of the speedy-trial term in response to the emergency circumstances resulting from the

pandemic. According to defendant, our supreme court violated the separation of powers doctrine,

encroaching upon the legislative branch’s power.

¶ 18   Our state constitution provides that “[t]he legislative, executive and judicial branches are

separate. No branch shall exercise powers properly belonging to another.” Ill. Const. 1970, art. II,

§ 1. Under article VI, section 1 of the Illinois Constitution of 1970 (Ill. Const. 1970, art. VI, § 1),

“[t]he judicial power is vested in a Supreme Court, an Appellate Court and Circuit[ ] Courts.”

Furthermore, section 16 of article VI (Ill. Const. 1970, art. VI, § 16) provides, in pertinent part,

“[g]eneral administrative and supervisory authority over all courts is vested in the Supreme Court

and shall be exercised by the Chief Justice in accordance with its rules.”

¶ 19   In Kunkel v. Walton, 179 Ill. 2d 519, 528 (1997), our supreme court explained:

               “The separation of powers provision does not seek to achieve a complete divorce

       between the branches of government; the purpose of the provision is to prevent the whole

       power of two or more branches from residing in the same hands. [Citation.] There are areas

       in which separate spheres of governmental authority overlap and certain functions are


                                                 -7-
2021 IL App (2d) 200603


        thereby shared. [Citation.] Where matters of judicial procedure are at issue, the

        constitutional authority to promulgate procedural rules can be concurrent between the court

        and the legislature. The legislature may enact laws that complement the authority of the

        judiciary or that have only a peripheral effect on court administration. [Citation.]

        Ultimately, however, this court retains primary constitutional authority over court

        procedure. Consequently, the separation of powers principle is violated when a legislative

        enactment unduly encroaches upon the inherent powers of the judiciary, or directly and

        irreconcilably conflicts with a rule of this court on a matter within the court’s authority.”

¶ 20    In Kunkel, our supreme court invalidated a statute requiring personal injury plaintiffs to

consent to the release of medical information that was not necessarily relevant to their causes of

action. The Kunkel court held, inter alia, that the General Assembly lacked the power to

circumvent the relevance requirement of the supreme court’s discovery rules. See id. at 531.

¶ 21    The scheduling of criminal trials is a matter of procedure within the realm of our supreme

court’s primary constitutional authority. Pursuant to Kunkel, the court’s exercise of that authority

through its orders prevails over the Act. Thus, the supreme court had the authority to allow the

tolling of the time limits under the Act for bringing criminal defendants to trial. The court exercised

that authority in this case in response to a pandemic that threatened the health and safety of millions

of Illinois residents.

¶ 22    Defendant cites numerous cases for the general propositions that courts have no legislative

power and are thus confined to interpreting and applying statutes as they are written. Defendant

relies heavily on Henrich v. Libertyville High School, 186 Ill. 2d 381, 394 (1998). He also cites

Board of Education of Roxana Community School District No. 1 v. Pollution Control Board, 2013

IL 115473, ¶ 25. He argues that “the judicial branch has no authority to thwart the legislative


                                                 -8-
2021 IL App (2d) 200603


branch by suspending or reading exemptions into statutes, so as to make them conform with the

court’s policy preferences.” (Emphasis in original.) Suffice it to say that neither case involves

legislation on a subject within the power of the judicial branch. Nor—except for Newlin v. People,

221 Ill. 166 (1906)—is such legislation at issue in any of the other cases defendant cites that

articulate similar principles of statutory interpretation. See Citibank, N.A. v. Illinois Department

of Revenue, 2017 IL 121634; In re Marriage of Turk, 2014 IL 116730; DeSmet v. County of Rock

Island, 219 Ill. 2d 497 (2006); Chirikos v. Yellow Cab Co., 87 Ill. App. 3d 569 (1980); People

ex rel. Difanis v. Barr, 83 Ill. 2d 191 (1980); Donovan v. Holzman, 8 Ill. 2d 87 (1956); Stiska v.

City of Chicago, 405 Ill. 374 (1950); Smith v. Board of Education of Oswego Community High

School District, 405 Ill. 143 (1950). These cases are simply inapposite.

¶ 23   Defendant also relies on Newlin, 221 Ill. 166. In Newlin, because of the sickness of the

judges, the defendant was not timely brought to trial. Our supreme court reversed the defendant’s

conviction. The court explained:

               “By the section of the statute in question an absolute right is conferred upon a

       person charged with crime and committed to and imprisoned in jail, to be set at liberty

       unless tried within the time limited by that section, except where the circumstances exist

       which by the provisions of that statute require the court to hold the person for trial. Thus is

       the constitutional guaranty of a speedy trial made effective. To an application under this

       statute it is not sufficient for the prosecution to say that it was inconvenient or impossible

       for the judges of the circuit to hold the term of court at the time fixed by the statute. The

       law of the State gives the judges of the various circuits the right to interchange with each

       other, hold court for each other and perform each other’s duties where they find it necessary

       or convenient. [Citation.] If the provisions of the law do not insure the transaction of the


                                                -9-
2021 IL App (2d) 200603


       business of the courts a remedy may be afforded by the legislature. We are without power

       to read into the statute in question an exception which does not appear there.” (Emphasis

       added.) Newlin, 221 Ill. at 173-74.

¶ 24   The issue in Newlin—the illness of particular judges—is in no way comparable to the

pandemic that necessitated the entry of the supreme court’s orders in this case. In Newlin, there

was no apparent reason why a judge from another circuit could not have been assigned to preside

over the defendant’s trial so that it could have proceeded in the time allowed by law. There is no

comparable solution to the problem of meeting speedy trial deadlines during a deadly pandemic at

a time when every county and every court was operating under the same constraints. A reallocation

of judicial personnel or judicial resources would not have addressed the health and safety concerns

that necessitated the supreme court’s orders in this case. The circumstances existing under the

Newlin case are distinguishable from the exceptional and urgent circumstances here. The

circumstances of this case bring to mind Justice Jackson’s statement—the United States

Constitution should not be transformed into a suicide pact (Terminiello v. City of Chicago, 337

U.S. 1, 37 (1949) (Jackson, J., dissenting, joined by Burton, J.))—which applies in equal force to

our state constitution.

¶ 25   Notably, Newlin was decided under the Illinois Constitution of 1870, which did not vest

the supreme court with “[g]eneral administrative and supervisory authority over all courts” as does

section 16 of article VI of our current state constitution. Ill. Const. 1970, art. VI, § 16. Newlin’s

reasoning also does not appear to reflect the current broad scope of the judicial power, particularly

our supreme court’s primary constitutional authority over court procedure, as illustrated in Kunkel.

That authority encompasses the power to regulate the scheduling of trials, and when the supreme




                                               - 10 -
2021 IL App (2d) 200603


court exercises that authority, legislation in conflict must yield. This principle is entirely consistent

with Illinois Supreme Court Rule 1 (eff. July 1, 1982), which defendant cites for this language:

                “General rules apply to both civil and criminal proceedings. The rules on

        proceedings in the trial court, together with the Civil Practice Law and the Code of Criminal

        Procedure, shall govern all proceedings in the trial court, except to the extent that the

        procedure in a particular kind of action is regulated by a statute other than the Civil Practice

        Law.”

Contrary to defendant’s insinuation, the supreme court did not subordinate itself to the legislature

through Rule 1. In People ex rel. Sheppard v. Money, 124 Ill. 2d 265 (1988), the supreme court

commented about the scope of the rule: “This court has upheld procedures where the legislature’s

enactments affect proceedings in an action statutory in origin and nature as long as they do not

conflict with a rule of this court.” (Emphasis added.) Id. at 284-85 (section 20 of the Illinois

Parentage Act of 1984 (Ill. Rev. Stat. 1987, ch. 40, ¶ 2520), which provides for the withholding of

income to secure payment of child support, did not violate the separation of powers; the procedures

relating to the withholding of income were entirely statutory in origin and nature, and there was

no conflict between section 20 and a supreme court rule). Accordingly, we hold that the supreme

court had the authority to allow for tolling speedy-trial terms in response to the extraordinary and

dire circumstances that existed when the orders were entered.

¶ 26                                     III. CONCLUSION

¶ 27    For the reasons stated, we affirm the judgment of the circuit court of Lake County.

¶ 28    Affirmed.




                                                 - 11 -
2021 IL App (2d) 200603



                                   No. 2-20-0603


Cite as:                  People v. Mayfield, 2021 IL App (2d) 200603


Decision Under Review:    Appeal from the Circuit Court of Lake County, No. 20-CF-392;
                          the Hon. Mark L. Levitt, Judge, presiding.


Attorneys                 James E. Chadd, Thomas A. Lilien, and Zachary Wallace, of State
for                       Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                 Eric F. Rinehart, State’s Attorney, of Waukegan (Patrick
for                       Delfino, Edward R. Psenicka, and John G. Barrett, of State’s
Appellee:                 Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                       - 12 -